Citation Nr: 1739067	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-13 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disorders (TDIU). 


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran; Veteran's wife


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel
INTRODUCTION

The Veteran had active service in the United States Marine Corps from July 1982 to October 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) in an October 2016 video conference hearing. A transcript of that hearing is of record. 

The Board notes that the Veteran was granted a 100 percent rating from September 17, 2013 to November 1, 2014 and from February 12, 2015 to April 1, 2016 for his service-connected knee disorders.  Nothing in this decision is to impact on those ratings.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.


FINDINGS OF FACT

It is as likely as not that the Veteran's service-connected disabilities render him unable to obtain or maintain gainful employment outside of a protected environment, given his occupational experience and educational background.



CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Law and analysis

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Marginal employment is generally deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  38 U.S.C.A. § 4.16(a).  Marginal employment may also be held to exist, on a facts found basis, including but not limited to a protected environment, when earned annual income exceeds the poverty threshold.  Id.  

The law provides in pertinent part that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  

The Veteran filed his claim for individual unemployability in November 2010.  The Veteran is service-connected for depression, rated at 50 percent prior to December 4, 2013 and 70 percent thereafter; chondromalacia and osteoarthritis of the left knee at 30 percent disabling prior to September 17, 2013; right knee osteoarthritis and status post total knee arthroplasty, rated at 30 percent disabling; and status post left knee replacement, rated as 100 percent from September 17, 2013 through November 1, 2014, 30 percent through February 12, 2015, 100 percent through April 1, 2016, and 30 percent thereafter; status post right wrist repair at 10 percent. The Veteran also receives three noncompensable ratings for scars of his bilateral knees and right wrist.  

The record shows that the Veteran had a combined rating of 80 percent from November 18, 2010 until September 17, 2013.  At that point, he was awarded a temporary 100 percent rating until November 1, 2014.  The Veteran was again awarded a temporary 100 percent rating effective February 12, 2015 through April 1, 2016, at which point it was decreased to 90 percent disabling.  Therefore, the Veteran is eligible to receive TDIU benefits on a schedular basis during the periods on appeal.  See 38 C.F.R. § 4.16(a).

Turning to the record, the Veteran reported that he was employed as an aviation radar technician since 1984.  He last worked as an engineering technician from 2007 until March 2010.  He stated that he was fired from his position due to tardiness, which the Veteran attributed to side effects of his narcotic pain medications from for his disorders.  The Veteran also reported working as a manager of a handyman business.  

In a September 2011 statement by Dr. E, he opined that it was very difficult for him to imagine the Veteran being able to hold any job for any length of time and his current disorders were unlikely to be resolved within two years.  

The Veteran underwent a VA examination in November 2011.  The examiner opined that the Veteran's depression causes occupational and social impairment with reduced reliability and productivity.  He concluded that the Veteran's 

Current SC disabilities render him unable to secure and maintain substantially gainful (physical) employment. Due to functional impairment related to the joint and pain issues it is unlikely that he would succeed with employment that required physical lifting or repetitive movement. His depressive episodes are related to his chronic pain episodically, however it was noted that he was also experiencing a depressive episode after losing his last job which he had held for 2.5 years and that losing his ability to recall learned material related to this skill set has been causing him more distress over the past year. Given the positive response to treatment to date in terms of his depression, it is reasonable to conclude that he would be able to secure gainful (sedentary) employment in the near future. Per [Dr. E's] opinion, he feels that it may be unlikely that this Vet would be able to maintain a job for any length of time given his emotional lability and that this might not be expected to improve in next 2 years. That being said, a part-time position with minimal interpersonal interaction would be the most reasonable expectation for him to pursue in the next year. 

A December 2013 mental health examination showed that the Veteran's major depressive disorder would likely cause moderate impairment and reduced reliability and productivity in occupational functioning.  

A VA orthopedic examination in December 2013 showed that the Veteran's wrist disorder and scars would not impact his ability to work but that his bilateral knee disorders impact his ability to work in that he cannot walk up and down stairs and needed to avoid squatting and prolonged walking.  The examiner opined that the Veteran could be expected to stand or walk two or more hours per day and could lift up to ten pounds.  He noted that the Veteran needed to avoid hazardous machinery, ladders, climbing, uneven terrain, and unprotected heights.  

In a November 2014 statement, the Veteran stated that he was "very unemployable."  He further stated that he could not get a job due to his medical conditions and that he had attempted to apply several times and was turned down upon disclosing his conditions.  

The Veteran appeared at a Board hearing in October 2016.  He testified that a side effect of his pain medication to manage his service-connected disorders was that he was unable to sleep and that caused him to be consistently late to work.  Additionally, the Veteran stated that he presently lacks the ability to recall information to serve customers and perform the required tasks of his previous job.  He reported that his doctors did not recommend even a sedentary desk job before the medications he is taking for his depression and knee disorders.  The Veteran also stated that his depression affects his ability to function and that he had full replacements of both knees and still wears a brace on his left knee and has trouble ambulating.  The Veteran's wife also testified that he lacks the ability to recall or perform tasks around the house.  

Although the December 2013 and November 2014 VA examiners did not opine that the Veteran was unemployable due to his individual disorders, given the November 2011 VA opinion and consideration of the combined effects of all the Veteran's service-connected disorders, including the worsening of his symptoms since the November 2011 VA examination, the Board finds that with resolution of the doubt in favor of the Veteran, the Veteran would not be capable of obtaining and maintaining gainful employment.

"A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  In light of the evidence discussed above, and resolving all doubt in favor of the Veteran, the Board finds entitlement to TDIU is warranted.


ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


